In In re Bottger's Estate, supra, we reversed decree of superior court. In Dean v. Jordan, supra; In re Schafer'sEstate, supra; and In re Miller's Estate, supra, we affirmed judgment of trial court. The appellants have not, in the case at bar, sustained on appeal the burden of reversing the trial court, who saw and heard the witnesses and was in a better position than we to weigh the evidence. On questions of fact on conflicting evidence, as here, we should be slow to reverse an able and experienced trial judge. The decree should be affirmed.
May 4, 1943. Petition for rehearing denied.